NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ROSEMARY GREENLAW,                               No. 10-16511

               Plaintiff - Appellant,            D.C. No. 5:08-cv-04782-RMW

  v.
                                                 MEMORANDUM *
TOWER ADAMS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Rosemary Greenlaw, an attorney, appeals pro se from the district court’s

judgment dismissing her action alleging, among other claims, a conspiracy to

interfere with her civil rights under 42 U.S.C. § 1985, and violations of the Fair




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Housing Amendments Act (“FHAA”) and the Fair Debt Collections Practices Act

(“FDCPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s dismissal order. Cholla Ready Mix, Inc. v. Civish, 382 F.3d

969, 973 (9th Cir. 2004). We affirm.

      The district court properly dismissed Greenlaw’s FHAA claim based on 42

U.S.C. § 3604(f)(2) because defendants Gage and Adams, who allegedly

discriminated against Greenlaw, had no obligation to provide services or facilities

in connection with her residence. See 42 U.S.C. § 3604(f)(2) (prohibiting

discrimination based on handicap by the provider of services or facilities in

connection with a dwelling). Moreover, insofar as Greenlaw intended to bring her

claim under a different FHAA section, dismissal was proper because her first

amended complaint failed to provide any facts supporting her allegations of

discrimination. See Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998)

(“[C]onclusory allegations of law and unwarranted inferences are not sufficient to

defeat a motion to dismiss.”); Gamble v. City of Escondido, 104 F.3d 300, 304 (9th

Cir. 1997) (applying Title VII discrimination analysis to FHAA claims).

      The district court properly dismissed Greenlaw’s FDCPA claim because

Greenlaw failed to sufficiently allege that defendants were “debt collectors” within

the meaning of the Act. 15 U.S.C. § 1692a(6) (defining a debt collector as one


                                          2                                     10-16511
who “regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another”).

      The district court properly dismissed Greenlaw’s conspiracy claim under

§ 1985 because Greenlaw failed to allege facts sufficient to show that defendants

conspired to violate her civil rights. See Olsen v. Idaho State Bd. of Med., 363 F.3d

916, 929-30 (9th Cir. 2004) (describing pleading requirements for a § 1985 claim

and explaining that there can be no conspiracy without an underlying rights

violation).

      The district court did not abuse its discretion by dismissing Greenlaw’s first

amended complaint without leave to amend after providing her multiple

opportunities to state a federal claim. See Gordon v. City of Oakland, 627 F.3d

1092, 1094 (9th Cir. 2010) (setting forth standard of review and noting that leave

to amend may be denied if amendment would be futile).

      Greenlaw’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    10-16511